MEMORANDUM OF DECISION.
Shawn Ambrose appeals from his conviction in the Superior Court, Penobscot County, after entering a conditional plea of guilty pursuant to M.R.Crim.P. 11(a)(2) to operating under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp. 1986). Before the transfer of his case to the Superior Court, Ambrose had moved in .the District Court (Millinocket) to suppress evidence obtained as a result of a police investigatory stop. He now appeals from the District Court’s denial of that motion. After reviewing the record, we conclude that the District Court’s determination that the evidence was properly obtained was not clearly erroneous. See State v. Thurlow, 485 A.2d 960, 963 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.